Case 2:18-cv-00491-JRG-RSP Document 163 Filed 01/02/20 Page 1 of 10 PageID #: 5499


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSALL DIVISION
    UNILOC 2017, LLC,                     §
         Plaintiff,                       §
                                          §   CIVIL ACTION NOS. 2:18-cv-00491,
    v.                                    §      -492, -497, -501, -550, & -551
                                          §
    GOOGLE LLC.,                          §
        Defendant.                        §
                                          §      JURY TRIAL DEMANDED
                                          §
                                                    FILED UNDER SEAL




                  MOTION TO COMPEL PRODUCTS REASONABLY
                       SIMILAR TO CHARTED PRODUCTS
Case 2:18-cv-00491-JRG-RSP Document 163 Filed 01/02/20 Page 2 of 10 PageID #: 5500



 I.    BACKGROUND

           This Court has long held that the “scope of discovery may include products and services

   … ‘reasonably similar’ to those accused in” patent infringement contentions under P.R. 3-1

   (“PICs”). Epicrealm, Licensing, Inc. v. Autoflex Leasing, Inc., No. 2:05-cv-163-DF-CMC 2007,

   WL 2580969, at *3 (E.D. Tex. Aug. 27, 2007). This rule “comports with the ‘notice pleading and

   broad discovery regime created by the Federal Rules’ and the ‘right to develop new information

   in discovery.’” Id. (quoting O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355,

   1366 (Fed. Cir. 2006)). Similarly, a party asserting infringement “need not necessarily chart every

   accused instrumentality if its contentions otherwise provide sufficient notice to [the accused

   infringer] of its infringement theories.” Alacritech Inc. v. CenturyLink, Inc., No. 2:16-cv-693-JRG-

   RSP, 2017 WL 3007464, at *4 (E.D. Tex. Jul. 14, 2017).

           On May 6, 2019 and June 17, 2019, Uniloc 2017 LLC (“Uniloc”) timely served its PICs in

   each of the respective cases: Civil Action Nos. 2:18-cv-00491, -492, -497, -501, -550, and -551.1

   Each PIC included one or more claim charts where Uniloc put Google LLC (“Google”) on notice

   of its infringement theory in the context of one infringing product.2 Some of the PICs charted a

   Google product’s use of a specific video codec. A video codec is a software module that

   compresses and decompresses digital video.3 Although Uniloc was not obligated to do so—as a

   courtesy and in the hopes of avoiding future disputes—Uniloc identified reasonably similar

   products and codecs. In particular, Uniloc voluntarily identified in its PICs (i) products that were

   reasonably similar to the charted products and (ii) other reasonably similar video codecs used by



   1
     -491 Case, Dkt. 21; -492 Case, Dkt. 21; -497 Case, Dkt. 22; -501 Case, Dkt. 16; -550 Case, Dkt. 21; -
            551 Case, Dkt. 22.
   2
     Uniloc uses the term “product” broadly to include the definition of Accused Instrumentalities under P.R.
            3-1(b).
   3
     See https://en.wikipedia.org/wiki/Video_codec.
                                                       1
Case 2:18-cv-00491-JRG-RSP Document 163 Filed 01/02/20 Page 3 of 10 PageID #: 5501


   the charted products. Uniloc’s PICs also notified Google of the Court’s Epicrealm holding noted

   above. Accordingly, Uniloc provided “sufficient notice” of its infringement theories by charting

   at least one accused product per case; Uniloc need not chart every “reasonably similar” accused

   product to obtain discovery on such products.

           For instance, in the -492 Case, Uniloc’s PICs identified two Google products: YouTube

   (its video streaming service) and Stadia (at the time, Google’s yet-to-be-launched gaming service

   capable of streaming videos). -492 Case, Dkt. 146, Ex. A at 7. At the time Uniloc served its PICs,

   Google had announced Stadia; Google launched Stadia in November 2019.4 Uniloc also identified

   two video codecs used with YouTube: VP9 and AV1. Id. Both VP9 and AV1 are video codecs.5

   Google developed both VP9 and VP10 and incorporated VP10 (which was the successor of VP9)

   into AV1.6 AV1 “build[s] on the codebase of VP9.”7 Shortly before the filing of these cases,

   Google had used AV1 in a Beta Launch.8 In its PICs, Uniloc put Google on notice of its

   infringement theory by charting one exemplary product (YouTube) in conjunction with one

   exemplary codec (VP9). -492 Case, Dkt. 146, Ex. A at 7-76.

           The PICs for the -501, -550, and -551 Cases each identify the Google Cloud Platform and

   that platform’s use of the Anvato Media Content Platofrm to fully automate encoding of video

   content across multiple platforms and devices.9 In its PICs, Uniloc pointed to Anvato’s documents

   stating that Anvato supports at least the following video codecs: H.264, H.265, and VP9.10 To put

   Google on notice of its infringement theory, Uniloc charted the representative case of one


   4
     See https://en.wikipedia.org/wiki/Google_Stadia
   5
     See https://en.wikipedia.org/wiki/AV1; https://en.wikipedia.org/wiki/VP9.
   6
     See https://en.wikipedia.org/wiki/VP9
   7
     See https://en.wikipedia.org/wiki/AV1
   8
     See https://www.youtube.com/playlist?list=PLyqf6gJt7KuHBmeVzZteZUlNUQAVLwrZS
   9
     See https://cloud.google.com/blog/products/gcp/welcome-anvato-to-the-google-cloud-platform-team
            (cited in Uniloc’s PICs in the -501, -550, and -551 Cases).
   10
      See https://dev.anvato.net/api/encoding#encoding-profile (cited in Uniloc’s PICs in the -501, -550, and
            -551 Cases).
                                                       2
Case 2:18-cv-00491-JRG-RSP Document 163 Filed 01/02/20 Page 4 of 10 PageID #: 5502


   particular codec (H.264) to put Google on notice of Uniloc’s infringement theory.

           The table below shows how Uniloc put Google on notice of the infringement theories:11

    Case          Identified          Identified Video           Charted                  Charted
     No.          Products                Codecs                 Product               Video Codec
    -491     Hangouts and Duo        Not Applicable          Hangouts                Not Applicable
    -492     YouTube and             VP9 and AV1             YouTube                 VP9
             Stadia
    -497     YouTube, Google,        Not Applicable          YouTube and             Not Applicable
             Cloud, Google Ad                                Google Cloud
             Manager, and
             Stadia
    -501     Google Cloud            H.264, H.265 (also      Google Cloud            H.264
             Platform (including     known as HEVC),         Platform (including
             Anvato Media            and VP912               Anvato Media
             Content Platform)                               Content Platform)
             and Google Pixel                                and Google Pixel
             Devices                                         Devices
    -550     Google Cloud            H.264 and H.265         Google Cloud            H.264
             Platform (including     (also known as          Platform (including
             Anvato Media            HEVC)13                 Anvato Media
             Content Platform)                               Content Platform)
    -551     Google Cloud            H.264 and H.265         Google Cloud            H.264
             Platform (including     (also known as          Platform (including
             Anvato Media            HEVC)14                 Anvato Media
             Content Platform)                               Content Platform)

           With respect to each of the products and video codecs identified but not charted, Google

   has refused to produce “documents sufficient to show the operation” of Accused Instrumentalties

   as required by P.R. 3-4(a). In four separate letters sent over the span of nearly six months, Uniloc

   has repeatedly informed Google of the authorities noted above regarding “reasonably similar”




   11
      See, e.g., -491 Case, Dkt. 153, Ex. A at 7; -492 Case, Dkt. 146, Ex. A at 7; -497 Case, Dkt. 154, Ex. A
            at 7.
   12
      See https://dev.anvato.net/api/encoding#vod-encoder-api (cited in Uniloc’s -501 PICs).
   13
      See https://cloud.google.com/solutions/media-entertainment/use-cases/live-streaming/ (cited in Uniloc’s
            -550 PICs).
   14
      See https://cloud.google.com/solutions/media-entertainment/use-cases/video-encoding-transcoding/
            (cited in Uniloc’s -551 PICs).
                                                       3
Case 2:18-cv-00491-JRG-RSP Document 163 Filed 01/02/20 Page 5 of 10 PageID #: 5503


    products.15 Google’s refusal is particularly troubling give its admission that many of the

    “reasonably similar” products were not yet released and/or there was limited public information

    regarding the details of technical operation. Google has taken the position that Uniloc must first

    establish the the uncharted products and codecs are “reasonbly similar.”16 The parties were unable

    to resolve this dispute in a December 13, 2019 meet and confer conference.

 II.     ANALYSIS

            A.      The Burden to Show That a Product is “Reasonably Similar” Should Not Fall
                    on Uniloc, Especially When the Information is Solely Within Google’s
                    Possession

            By serving its PICs charting at least one product, Uniloc has put Google on notice of its

    infringement theory in each of the cases at issue. Alacritech, 2017 WL 3007464, at *4 (a party

    asserting infringement “need not necessarily chart every accused instrumentality if its contentions

    otherwise provide sufficient notice to [the accused infringer] of its infringement theories”). Google

    is the only party that possesses and can provide “[s]ource code, specifications, schematics, flow

    charts, artwork, formulas, or other documentation sufficient to show the operation of any aspects

    or elements of an Accused Instrumentality.” P.R. 3-4(a). Accordingly, under P.R. 3-4(a) and this

    Court’s case law, Google must produce “documents sufficient to show the operation” of not only

    the Accused Instrumentalities, but those “reasonably similar” to those charted.17

            It makes no sense to place the burden on Uniloc, when the information under P.R. 3-4(a)

    is solely within Google’s position, custody, or control. See Eolas Tech. Inc. v. Amazon, Inc., No.

    6:15-cv-01038, 2016 WL 7666160, at *2 (E.D. Tex. Dec. 5, 2016) (“[G]iven Plaintiff’s assertion



    15
       See, e.g., -491 Case, Dkt. 153, Exs. C, G, N; Uniloc also sent Google a letter on this issue on December
             12, 2019 (not attached due to page limit restrictions).
    16
       See -491 Case, Dkt. 153, Ex. H at 2.
    17
       Under P.R. 3-4(a), Google is also obligated to produce “reasonably similar” products known to Google.
             For instance, if Google is aware of a other “reasonably similar” products or codecs, it must
             produce the corresponding documents under P.R. 3-4(a).
                                                         4
Case 2:18-cv-00491-JRG-RSP Document 163 Filed 01/02/20 Page 6 of 10 PageID #: 5504


   that Defendants have not produced all documents and code reflecting their [accused products,] it

   is unreasonable to expect Plaintiff to draft ICs in great detail.”) For instance, Google has admitted

   during the lead up to this Motion that Stadia was not yet released. -491 Case, Dkt. 153, Ex. E at 1.

          Google’s hide-the-ball approach is further confirmed by arguments in its Motions to Strike.

   For instance, in the -491 Case and with respect to Duo, Google relies on a non-technical, 4-page

   Google blog entry by one its employees, a product manager named Humberto Castaneda, where

   he wrote: “now up to eight people can catch up with group calling on Duo. Group calling is now

   available globally.” -491 Case, Dkt. 153, Ex. L. According to Google, Mr. Castaneda’s blog entry

   establishes “Duo did not support group calls until May 2019” and that because according to Google

   “[a]ll versions of Duo … display everyone at once and therefore cannot infringe under the

   parties agreed constructions.” -491 Case, Dkt. 153, at 8. There are multiple problems with

   Google’s approach. First, Google has not identified Mr. Castaneda on its initial disclosures,

   provided any sworn testimony from Mr. Castaneda, or indicated whether Mr. Castaneda has

   knowledge of Duo’s technical operation. An unsworn blog entry should not be a surrogate for the

   documents required under P.R. 3-4(b). Second, Mr. Castaneda’s blog entry is ambiguous and fails

   to support the contentions of Google’s counsel. There’s no indication when group calling first

   became available in the United States (as opposed to “globally”) and whether “all versions …

   display everyone at once.” Third, by itself the statement of counsel for Google that “[a]ll versions

   of Duo … display everyone at once” is not evidence. Google has refused to identify in discovery

   the different versions of Duo, let alone provide the documents required by P.R. 3-4(b). Google’s

   counsel should provide the requisite documents.

          B.      Google’s Ability to Argue That Uncharted Products Do Not Infringe
                  Demonstrates that Uniloc’s Contentions Provide Sufficient Notice

          Google’s position is further undermined by its ability to take non-infringement positions

                                                    5
Case 2:18-cv-00491-JRG-RSP Document 163 Filed 01/02/20 Page 7 of 10 PageID #: 5505


   with respect to the uncharted “reasonably similar” products. For instance, with respect to Duo,

   Google has made detailed arguments why it does not infringe. -491 Case, Dkt. 153, Ex. D at 2

   (explaining why Duo “does not infringe”). By doing so, Google essentially admits that the

   infringement contentions provide sufficient notice of Uniloc’s infringement theory. See Eolas,

   2016 WL 7666160, at *2 (finding no failure to comply with P.R. 3-1 when defendant made non-

   infringement argument for uncharted accused products).

             C.      The AV1 and H.265 Video Codecs Are “Reasonably Similar” to the Charted
                     Codecs and Google Should Produce Documents Accordingly

             Documents cited in Uniloc’s PICs and other public information establish that the uncharted

   video codecs are reasonably similar to the ones charted. For instance, in the -492 Case, Uniloc

   charted a product (YouTube) in conjunction with one particular video codec (VP9). See infra. But

   as noted above, the AV1 video codec “build[s] on the codebase of VP9” and “was developed as a

   successor to VP9.”18 Accordingly, it is more than reasonable to infer that AV1 operates in a similar

   way as VP9. Google argues that AV1 is a “separate and independent Google product[]” than VP9.

   -491 Case, Dkt. 153, Ex. D at 2. This argument is not credible given that AV1 is the progeny of

   and “build[s]” on VP9. It is also unfair to place the burden on Uniloc when one of Google’s own

   software engineers responsible video processing testified that he only had “vague[]” knowledge of

   how the accused video codecs worked. Ryan Decl., Ex. A (testifying that his knowledge of how

   VP9 and AV1 respectively works as “very vague[]” and “even less”).

             In the -501, -550, and -551 Cases, the interchangeable nature of video codecs is also

   apparent. The Google documentation cited above cites to both the H.264 and H.265 (also known

   as HEVC) interchangably and without making any distinction between the two codecs. H.265 is




   18
        See https://en.wikipedia.org/wiki/AV1
                                                     6
Case 2:18-cv-00491-JRG-RSP Document 163 Filed 01/02/20 Page 8 of 10 PageID #: 5506


   an “extension of the concepts in H.264.”19 Again, a reasonable inference is that they operate

   similarly, and Google should comply with P.R. 3-4(b) with respect to all of the codecs listed in the

   above table.

             D.      Duo, Ad Manager, and Stadia are “Reasonably Similar” to the Charted
                     Products, and Google Should Produce Documents

             Uniloc has already addressed the untenability of Google’s position with respect to the

   uncharted Duo product. See infra. With respect to Ad Manager (at issue in the -497 Case) and

   Stadia (at issue in the -492 and -497 Cases), Google has argued that Uniloc has failed to establish

   that these products are “reasonably similar” to the charted products. Google makes vague

   references to certain public information being available regarding these products, but refuses to

   identify such information. Again, the only party that has the definitive information on how Ad

   Manager and Stadia operates is Google. As noted, Stadia was only released in November 19, 2019,

   just one month ago. One of the charted products—YouTube—is dominant in providing videos to

   consumers and nearly ubiquitous in certain segments. It is not unreasonable to infer that Google

   would employ YouTube technologies and/or components of such technologies when rolling out

   its new Ad Manager and Stadia products. Google has argued without support that Stadia and Ad

   Manager are “separate and independent Google products” from YouTube. Google’s statement can

   only be verified by producing the required documents under P.R. 3-4(a).




   19
        https://en.wikipedia.org/wiki/High_Efficiency_Video_Coding
                                                      7
Case 2:18-cv-00491-JRG-RSP Document 163 Filed 01/02/20 Page 9 of 10 PageID #: 5507


   Date: December 24, 2019                    /s/ Ryan Loveless
                                              James L. Etheridge
                                              Texas Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas Bar No. 24036997
                                              Brett A. Mangrum
                                              Texas Bar No. 24065671
                                              Travis L. Richins
                                              Texas Bar No. 24061296
                                              Jeff Huang
                                              Brian M. Koide
                                              Etheridge Law Group, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, TX 76092
                                              Tel.: (817) 470-7249
                                              Fax: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Brett@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com
                                              JHuang@EtheridgeLaw.com
                                              Brian@EtheridgeLaw.com

                                              ATTORNEYS FOR PLAINTIFF


                                  CERTIFICATE OF SERVICE

           I certify that on December 24, 2019, the foregoing document was served upon all counsel
   of record for the Defendant via the Court’s electronic filing system.


                                                      /s/ Ryan Loveless
                                                      Ryan Loveless




                                                 8
Case 2:18-cv-00491-JRG-RSP Document 163 Filed 01/02/20 Page 10 of 10 PageID #: 5508




                                CERTIFICATE OF CONFERENCE

           Pursuant to Local Rules CV-7(h) and (i), counsel for the parties met and conferred with
   counsel on December 13, 2019 in a good faith attempt to resolve the matters raised by this Motion.
   The parties were unable to reach agreement. Google LLC indicated it opposes the relief requested
   by this Motion. Thus, these discussions have conclusively ended in an impasse and leave an open
   issue for the Court to resolve.


                                                       /s/ Ryan Loveless
                                                       Ryan Loveless


                            CERTIFICATE OF FILING UNDER SEAL

          I certify that this motion was filed under seal pursuant to the protective order entered in

   each respective case.



                                                       /s/ Ryan S. Loveless
                                                       Ryan S. Loveless




                                                   9
